Citation Nr: 0410581	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-13 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel

INTRODUCTION

The veteran had active service from September 1970 to September 
1973, and from December 1973 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

On his March 2003 VA Form 9 substantive appeal form, the veteran 
requested a Travel Board Hearing.  The record reflects that the 
veteran did not report for this hearing, and did not request a 
postponement of the same.  Accordingly, the Board finds that this 
request has been withdrawn, such that it may now proceed with a 
decision on the matter herein.  38 C.F.R. § 20.704(d) (2003). 

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

In an August 2002 rating decision, the veteran was awarded service 
connection and assigned a 60 percent disability evaluation for an 
enlarged heart with left ventricular dysfunction, in addition to 
his previously service-connected hypertension (rated as 20 percent 
disabling).  This rating decision also denied the veteran's claim 
for service connection for a bilateral knee disorder.  The record 
reflects that the veteran did not appeal the RO's August 2002 
rating decision, see 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2003), 
and that he is not service-connected for any other disabilities.

The veteran filed the pending claim for entitlement to a TDIU in 
September 2002.  On his claim form, he identified a heart 
condition and a right knee condition as the disabilities affecting 
his ability to work.  The veteran reported that he had to stop 
working as a buried service wire technician in August 2000 due to 
a work-related knee injury that later required surgery.  He 
indicated that he had last worked full-time in August 2000, that 
he had held that job since March 1998, and that he had lost no 
time from that job.  He identified having left that job due to his 
knee disability and also identified that he was receiving Workers 
Compensation benefits based on such disability.  He also indicated 
that VA vocational training had been interrupted due to his knee 
disability.  Neither VA vocational rehabilitation training records 
nor Workers Compensation records are associated with the claims 
file.  As such may be probative of the veteran's appeal on remand 
the RO should take the appropriate steps to associate such with 
the claims file.

The Board observes that given the RO's assignment of a 60 percent 
disability evaluation for an enlarged heart with left ventricular 
dysfunction, in addition to the 20 percent evaluation assigned to 
hypertension, the veteran meets the percentage requirements for an 
award of a TDIU under 38 C.F.R. § 4.16(a).  Therefore, the 
question before the Board is whether the veteran is unable to 
obtain and maintain substantially gainful employment solely 
because of his service-connected cardiovascular disabilities.  In 
this case, however, VA has recently been advised the veteran is, 
in fact, working at this time.  A remand to contact the veteran 
for further details concerning the nature and duration of such 
employment is thus necessary prior to any determination as to the 
veteran's employability.  

Finally, the Board also notes that the veteran alleges he is 
unable to work due to shortness of breath and fatigue related to 
his service-connected disabilities and medications taken therefor.  
A February 2003 report noted no obvious cardiopulmonary distress, 
but it was determined that follow-up was required.  In light of 
the fact that the veteran has argued that symptoms such as 
increased fatigue and side effects caused by medications 
prescribed for his cardiovascular disabilities are the exact 
problems affecting his employability, and particularly since the 
current record contains no contemporary opinion relevant to the 
veteran's employability due to his service-connected disabilities, 
the Board finds that remand to obtain contemporary VA records and 
also to obtain an examination opinion is necessary.  With respect 
to the examination, the veteran is advised that VA regulations 
provide that when entitlement or continued entitlement to a VA 
benefit cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good cause, 
fails to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) of 38 C.F.R. § 
3.655 (2003) as appropriate.  When a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the evidence 
of record.  When the claimant fails to report for an examination 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

For the above reasons, the claim is remanded for the following:

1.  The RO should review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and its implementing regulations, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003), is completed, consistent 
with all governing legal authority.  The RO should include a 
request to the veteran that he appropriately identify any relevant 
VA or private treatment for his service-connected disabilities, 
and to provide any necessary release.  The RO should also request 
the veteran to provide information relevant to the nature and 
duration of his current employment, if any, and to provide VA with 
any needed information or release to obtain any relevant Workers 
Compensation determinations or associated medical records.

2.  The RO should, in any case, ensure that relevant records of VA 
treatment or evaluation of cardiovascular disability are 
associated with the claims file, to include any follow-up records 
dated from in or around February 2003 to the present.

3.  The RO should associate any VA vocational rehabilitation 
folder and associated documentation with the veteran's claims 
file.  

4.  The RO should schedule the veteran for a cardiovascular 
examination to determine the current severity of service-connected 
disability and resulting impairment in the veteran's ability to 
work.  The veteran should be advised that his failure to report 
for this examination could result in the denial of his claim.  See 
38 C.F.R. § 3.655.  The complete claims file must be provided to 
the examiner and review of such should be reflected in the 
completed examination report.  The examiner is requested to 
describe the nature, frequency and duration of current 
manifestations of the veteran's service-connected cardiovascular 
disability and to provide an opinion as to whether the veteran's 
service-connected cardiovascular disabilities, in and of 
themselves, prevent him from even sedentary employment.  The 
rationale for all conclusions reached should be provided.

5.  After the development requested above has been completed, to 
the extent possible, the RO should again review the record and 
readjudicate the veteran's claim of entitlement to a TDIU.  If the 
benefit sought on appeal remains denied the veteran and his 
representative should be furnished a supplemental statement of the 
case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if in 
order.  No action is required on the part of the veteran or his 
representative until further notice is received.  By this action, 
the Board intimates no opinion, legal or factual, as to the 
ultimate disposition warranted in this case.  The veteran has the 
right to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

